 LOCAL114, PLASTERERSLocal114, Operative Plasterers'and Cement Masons'International Association of the United States andCanada,AFL-CIOandE.H. Hughes Company,Inc. and Local 561, Laborers'International UnionofNorth America,AFL-CIO. Case 25-CD-132January11, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by E. H. Hughes Company, Inc.,herein referred to as the Employer, alleging thatLocal 114, Operative Plasterers' and Cement Ma-sons' International Association of the United Statesand Canada, AFL-CIO, herein referred to as theCement Masons, had violated Section 8(b)(4)(D) oftheAct by engaging in certain proscribed activitywith an object of forcing or requiring the Employerto assign the work in dispute to members of CementMasons rather than to employees of the Employerrepresented by Local 561, Laborers' InternationalUnion of North America, AFL-CIO. Pursuant tonotice, a hearing was held before Hearing OfficerAndrew Tranovichon September18,1972.1Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. Thereafter a brief was filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the Employer's brief, and herebymakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is anIndiana corporation engaged in the business ofgeneral construction, having its principal office andplace of business in Jeffersonville, Indiana. Duringthe last 12 months, a representative period, theEmployer purchased and received goods valued inexcessof$50,000 at its Jeffersonville,Indiana,locations, directly from sources located outside theIUnless otherwise indicated,all events occurredin 1972.199Stateof Indiana.Accordingly,we findthat theEmployer is engaged in commercewithin themeaning of Section2(6) and (7) of the Act and that itwilleffectuate the policiesof the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONSThe parties stipulated,and we find,that theCement Masons and the Laborers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeIn the spring of 1972, the Indiana State HighwayCommission accepted the Employer's bid to replacecertain concrete and structural steel flooring on theWhite River Bridge project in Petersburg, Indiana.After receiving the award, the Employer subcontract-ed the concrete finishing work to Hoffeditz Con-.struction Company, but it elected to perform all theremaining work under the contract with its ownemployees,who are represented by the Laborers.Under thisarrangement,the employees of HoffeditzConstruction Company, who are represented by theCement Masons, would make the concrete pour andperform the trowel work involved in the finishingoperation. Once the concrete was set, the Employerwould complete the operation by performing thework necessary to smooth the concrete and make theroadway ready for inspection by the state authorities.The work done by the Employer is called "concreterubbing" and it is a standard evolution in thecompletion of a roadway. Subsumed under theclassification "rubbing" are various tasks-patching,pointing, rubbing, setting of screeds, curing, breakingof wall ties, bush hammering, and side rail setting.On August9, cement masonsemployed by Hoffed-itz Construction Company and laborers employed bythe Employer were performing work on the WhiteRiver Bridge project when the Cement Masons jobsteward, John Toler, approached the Employer's jobsuperintendent, John Sullivan, and told him that thelaborers had been performing work "that belonged tothe Cement Masons and that this work consists ofrubbing, patching and curing." Toler added that ifthis practice continued, he would contact the CementMasons business agent, Harvey Hendrixson.On the following day, Hendrixson visited theproject and spoke to Sullivan. Hendrixson toldSullivan that the Laborers were performing CementMasons work and that the work in question involvedpatching, breaking wall ties, and bush hammering.Hendrixson then asked Sullivan to sign the Cement201NLRB No. 23 200DECISIONSOF NATIONALLABOR RELATIONS BOARDMasons agreement and, when Sullivan refused,Hendrixson indicated that he would contact Sulli-van's office.2At this juncture,Sullivan reported thematter to the Employer's area superintendent, RexCole.Cole spoketoHendrixson and during theconversationdenied that the employees of theEmployer were performing work which belonged tothe CementMasons.With this,Hendrixson startedto leave the project,but before going he told Sullivanthat he(Hendrixson)would have to shut down thejob.No work was performed over the weekend ofAugust 12-13. On Monday,August 14, picket lineswere established at the north and south end of thejobsite.The pickets carried signs reading: "Nocontract.On strike.O.P. & C.M.I.A., L.U. 114."Superintendent Sullivan testified that he was told byHendrixson, upon inquiry,that the Cement Masonswere claiming the rubbing,curing,and patching, thatthe picketswould stayup until they got the work,and that the picketing was sanctioned by theInternationalUnion.The picketing continued untilapproximately September 1, and caused a disruptionin the work being performed by the various contrac-tors.B.TheWorkinDisputeThe specific work in dispute here involves thepatching,pointing, rubbing, setting of screeds,curing,bush hammering, side rail setting, andbreaking of wall ties. All functions, except the lasttwo,aredone to remove imperfections in theconcrete after it has been poured and finished. Theside rail setting involves placing of rails to confinethe concrete. Breaking of wall ties involves twistingor breaking off of ties used to hold side rails.C.Contentionsof thePartiesThe Employer argues that its own employees, whoare represented by the Laborers, possess all therequisite skills to perform the disputed work and thatitwould be inefficient and uneconomical for theEmployer to hire Cement Masons solely for thispurpose.The Employer further argues that theassignment of this work to its laborers is inconformity with historical practice; the terms of itscollective-bargaining agreement with the Laborers;and a previous determination of the National Labor2The Cement Masons contract would have required the Employer toassign theworkin disputeto employeesrepresentedby theCement Masons.3Cement Masons Local694,Operative Plasterers' and Cement Masons'InternationalAssociation of the United States and Canada, AFL-CIO,and itsAgent, Ray E. Edwards (Edgar H Hughes Company, Inc),144 NLRB 13584National Joint Board forthe Settlement of Jurisdictional Disputes ofRelations Board involving the same type of work andsister locals of the Unions involved in this proceed-ing.3The Cement Masons contends that the work indispute is traditionally assigned to its members underexisting national practice.It also contendsthat theyare entitled to the work under prior decisions of theNational Joint Board4 and the 1948 jurisdictionalagreement entered intoby the Laborers' and theCement Masons' International Unions.5 Finally theCement Masons disputes the claim that any prioraward by the National Labor Relations Board isdispositive of the issues presented here.The Laborers contends that its members areentitled to perform the work in question based on theEmployer's assignment, the past practice, and itscollective-bargaining agreement with the Employer.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k), it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.As previously indicated, there is uncontrovertedtestimony that John Toler, Respondent's job stew-ard, and Harvey Hendrixson, Respondent's busi-ness agent, both claimed that the work in issuebelonged to the cement masons in conversations withEmployer Superintendent Sullivan and Area Super-intendentCole. It is also undenied that whenHendrixsonwas unsuccessful in convincing theEmployer to reassign the work to the cement masons,he (Hendrixson) told Superintendent Sullivan that hewould have to shut down the job. Thereafter,Respondent picketed the jobsite for a period ofseveral weeks.Accordingly, on the basis of this evidence and theentire record, we conclude that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred and that the dispute is properly beforeus for determination.E.TheMerits of the DisputeAs the Board stated inJ.A. Jones ConstructionCompany,6we shall determine the appropriateassignment of disputed work in each case presentedfor resolution under Section 10(k) of the Act onlyafter taking into account and balancing the variousrelevant factors. In balancing these factors in thepresent case, we are cognizant of the Board's priorthe Building and ConstructionTrades Industry.SThe Employerclaims that it is not boundby anysuch awards oragreements.6 International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.AJones Construction Company),135 NLRB 1402. LOCAL 114,PLASTERERSdecision involving the same Employer,the samework, the same State, and the sameInternationalUnions, albeit different locals.7 In that case, on thebasis of a complete record, the Board awarded thework of concrete rubbing, which is in dispute here, toemployees of this Employer represented by Laborers'Local 795 after Cement Masons' Local 694 picketedtheEmployer's jobsite near Clarksville, Indiana.While the decision in the prior case cannot bedeterminative of the present dispute, it is a factor towhich we give weight and find that it favors anaward here to employees represented by the Labor-ers.We also consider the following factors:1.Collective-bargainingagreementsThe Employer has had contractual relations withthe Laborers since 1945. The Employer joined theIndiana Highway Constructors, Inc., in 1959 andthrough that Association has been signatory to astatewideagreementwith the Laborers from thattime to present. In each of the successiveagreements,the classification of "concrete rubber" has beenincluded as well as wage rates for such classifica-tions. The work of these concrete rubbers apparentlyincludes all of the work in dispute in this case. Theparties agree that the Employer is bound under theterms of its present agreement with the Laborers toassign the work of concrete rubbing to employeesrepresented by that Union. The Employer does notnow have, nor has it ever had, contracturalrelationswith the Cement Masons and, under these circum-stances,we find that the Employer's collective-bargainingagreementwith the Laborers favors anaward to employees represented by that Union.2.Employer's past practiceThe Employer has traditionallyassignedthe workindispute to its employees represented by theLaborers.The record shows that,since1949, theEmployer hasassignedthe work of concrete rubbingonly to employees represented by the Laborers. Atno time has the Employerassignedthiswork toemployees represented by the Cement Masons; norhas the Employer used cementmasons in itsoperations. Accordingly, we find that the Employer'sassignment and its past practices favor an award toemployees represented by the Laborers.3.National Joint Board awards andagreementsThere is no evidence that the Employer is in anyway bound by the procedures or decisions of the201National Joint Board or by any agreement madeunder their auspices.At the hearing, the Cement Masons made referencetoa 1948 agreement between the InternationalUnions of the Cement Masons and the Laborerswhich allegedly determined that the type of workinvolved here was to be performed by the cementmasons. However, when this agreement was offeredin evidence, as an inclusion in the 1969 Agreementsand Decisions of the National Board for Jurisdic-tionalAwards, it was rejected because, by its ownterms, it did not cover work on "bridges, viaducts,and underpasses." Obviously, the work in disputehere is bridge repair work and, hence, it is notcovered by this Memorandum of Understanding.Accordingly, we find that there are no National JointBoard awards or agreements in evidence whichwould assist us in rendering an award.4.Relative skillsBoth the laborers and the cement masons possessthe requisite skills necessary to perform the work indispute.Members of the Laborers have performedthework to the Employer's satisfactionformanyyears, and also to the satisfaction of various highwayand bridge inspectors. Thus, it would appear that therelative skills favor neither Union.5.Economy and efficiency of operationThe Employer contends that the work in disputecan be performed more economically and moreefficientlywith its own laborers, and that it shouldnot be required to go to the additional expense ofhiringcementmasons solely for this purpose.Therefore,as it is clearthat the laborers are capableof performing the work in dispute to the Employer'ssatisfaction, and that it would be more efficient andmore economical to use its current work force, wefind that this factor favors the claim of the Laborers.6.Nationwide and area practiceCounsel for the Cement Masons contended at thehearing that national practice favored the CementMasons.However, no substantive evidence wasintroduced to substantiate this claim.The record contains contradictory testimony as tothe practice within the State of Indiana and withinthe immediate area surrounding the jobsite involvedherein. The president of the District Council of theLaborers' Union testified that in the State of Indiana,theLaborers had a contract with the IndianaHighway Constructors, Inc., which included thework classification of "concrete rubber." Pursuant to7Cement Masons, Local 694, supra. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDthat contract, most concrete rubbing performed onhighways and bridges in the State of Indiana wasassigned to members of the Laborers.However, the business agent of Local 566 of theCement Masons testified that in the five countiesaround Evansville, Indiana, over the past 20 years 98percent of the concrete rubbing had been done bymembers of the Cement Masons. Further, thebusiness agent of Local 114 of the Cement Masonstestified thatwithin the five counties in Indianawithin the jurisdiction of his local, including PikeCounty wherein the White River Bridge is located, hehad never before seen the work in dispute performedby anyone other than members of the CementMasons.These statementswere alleged to beincorrect by the president of the Laborers' DistrictCouncil, and the statewide agreement assigning thedisputedwork to the Laborers was offered inevidence.8Thus, the record contains a direct conflict. There istestimony that on bridge repair jobs the work ofconcrete rubbing is consistently assigned to membersof the Cement Masons. Yet, the current contractbetween the Laborers and some 57 contractorsengaged in heavy and highway construction wouldrequire these contractors to assign such work tomembers of the Laborers. Under the circumstances,we are unable to find that area practice favors eitherparty.ConclusionIn view of the foregoing, particularly the evidenceas to the Employer's longstanding past practice, thecollective-bargaining agreement between the Em-ployer and the Laborers, the economy and efficiencyof operation, and our earlier determination involvingthe same issues and the same employer,9 we shalldetermine the jurisdictional dispute herein by award-ing the disputed work to employees represented byLaborers.Our determination is limited to theparticularcontroversywhich gave rise to thisproceeding. In making this determination, the Boards In our prior case,Cement Masons, Local 694,supra,we noted at p. 1364that"The evidence is overwhelming that it is long-established industrypractice within the State of Indiana for laborers to do 'concrete rubbing' onisassigningthe disputed work to employees repre-sented by the Laborers, but not to that Union or itsmembers.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in the case,the National LaborRelationsBoard hereby makesthe following Determination of Dispute:1.Employees of the E. H. Hughes Company,Inc.,who are currently representedby Local 561,Laborers'InternationalUnion of North America,AFL-CIO, are entitled to perform the work ofpatching,pointing, rubbing, setting of screeds,curing,bush hammering,side rail setting, andbreaking of wall ties (commonly referred to as"concrete rubbing") on the White River Bridgeproject at or near Petersburg, Indiana.2.Local 114, OperativePlasterers'and CementMasons' International Association of the UnitedStates and Canada, AFL-CIO, is not entitled, bymeansproscribed by Section 8(b)(4)(D) of the Act, toforce or require E. H. HughesCompany,Inc., toassign the above-described concrete rubbing work toworkers represented by Local 114, Operative Plaster-ers' and Cement Masons' InternationalAssociationof UnitedStatesand Canada, AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 114, OperativePlasterers' and Cement Masons' International Asso-ciation of United States and Canada, AFL-CIO,shall notify the Regional Director for Region 25, inwriting, whether or not it will refrain from forcing orrequiring the Employer by means proscribed bySection 8(b)(4)(D) of the Act, toassignthe work indispute to cement masons representedby Local 114,Operative Plasterers'and Cement Masons' Interna-tional Association of the United States and Canada,AFL-CIO, rather than to employees represented byLocal 561, Laborers'InternationalUnion of NorthAmerica, AFL-CIO.highway work."9 Cement Masons,Local694,supra.